Mr. Chief Justice Hernández
delivered the opinion of the court.
A judgment having been rendered by the District Court of San Juan, Section 1, on May 29,1913, dismissing a petition *1130for an injunction presented by the Fajardo Sugar Company, and notice of said judgment having been served upon the plaintiff, said plaintiff appealed thérefrom to this court.
Notice of said appeal was served on June 13, 1913, and on July 30 of the same year the appellant filed a motion in the district court, accompanied by an affidavit which stated that its attorney had been sick in bed from July 10 to July 15, from July 18 to July 21, and from July 24 to July 25. The prayer of the motion reads as follows:
“The mover prays the court to take into consideration this motion and the accompanying affidavit and, in its discretional power conferred by section 140 of the Code of Civil Procedure, to admit the statement of the case and bill of exceptions accompanying this motion, a copy of which has been served on the defendants.”
The defendants were served with notice in fact, and in their acceptance of the same stated that they had filed already in the office of the secretary of the Supreme Court a motion for the dismissal of the appeal.
The district court considered the case and rendered the following decision:
“Attorney Luis Muñoz Morales, representing the Fajardo Sugar Company, prays this court for an extension of time for filing the bill of exceptions and statement of the ease in the appeal taken by the said corporation from a judgment of this court, after the expiration of the time within which said statement should have been filed.
“In support of this petition the plaintiff cites Bailies on New Trials and Appeals, Second Edition, p. 264, in which it is said that when the time for the filing of a statement of the case has expired the court, upon good cause shown and upon such terms as justice requires may allow the party to file a statement nunc pro tunc; but this doctrine is based upon section 783 of the New York code which is not in force in Porto Eico. It reads as follows:
“ ‘After the expiration of the time within which a pleading must be made, or any other proceeding in an action, after its commencement, must be taken, the court, upon good cause shown, may, in its discretion, and upon such terms as justice requires, relieve the party from the consequences of an omission to do the act, and allow it to be done, except as otherwise specially prescribed by law.’
*1131“We cannot put in force in Porto Eico laws which are not included in our Code of Civil Procedure, and basing our decision on American jurisprudence, which unanimously holds that after the expiration of the time for filing a statement of the case the court lacks authority to grant extensions of time, the motion presented by the plaintiff is overruled.
“San Juan, Porto Rico, August 4, 1913.
(Signed) “Félix CÓRdova Dávila,

“District Judge, Section 1

The present appeal was taken by The Fajardo Sugar Company from that decision.
The law governing this case in Porto Eico is found in section 299 of the Code of Civil Procedure, amended in 1911 by Act No. 70, the pertinent part of which reads as follows:
“After filing an appeal from a judgment of the district court, the appellant must, within ten days from the date of the filing thereof, or of the extension of time in case the same should be granted by the court, present to said court a statement, a copy of which shall be served at the same time on the adverse party, stating the exceptions taken during the course of the proceedings and a summary of the ease. ’ ’
As to the time fixed for the filing of the bill of exceptions and statement of the case, the law is so clear that it needs no-explanation. The time allowed is quite sufficient, bearing in mind the power to extend the same which the same act confers upon the trial judge.
Section 13 of the Eevised Civil Code provides that when a law is clear and free from all ambiguity, the letter of the same shall not be disregarded, under the pretext of fulfilling the spirit thereof.
"We have examined the Code of Civil Procedure of California and find no provision exactly similar to section 299 of our code as amended in 1911. However, section 650 of the California code, which is essentially the same as section 216-of the Porto Eico code, adopts a rule for the filing of the bill. *1132of exceptions the same as that established by said section 299 as amended in 1911 for the filing of the bill of exceptions and statement of the case, and as the bill of exceptions and statement of the case generally form one single document, or when drawn separately are always of the same character, the jurisprudence regarding the filing of bills of exceptions may be cited as applicable to the filing of statements of the case.
In the case of In re Clary, 112 Cal., 295, the Supreme Court of that State expressed itself as follows:
“The court below was clearly right in refusing to settle the proposed bill of exceptions as it was not prepared within the time allowed by the statute (Code of Civil Procedure, section 650), or any authorized extension thereof, and the appellant’s right to have it settled was thereby lost. (I-Iayne on New Trial and Appeal.) The order of the judge granting- an extension of time after the expiration of the statutory period within which to propose a bill was ineffectual and void and was properly ignored by the court as conferring no authority upon it to settle the bill.”
Applying the doctrine quoted and especially the statute in force in Porto Eico, it must be held that the trial judge made the only ruling which he could properly make when he refused to admit the statement of the case presented after the time allowed by law had expired.
Plowever, the appellant did not ask for the extension of a period of time which had expired, but. moved the court to exercise the powers conferred upon it by section 140 of the Code of Civil Procedure and allow him to file his bill of exceptions and statement of the case after the expiration of the legal period.
Section 140 cited, which is similar but not exactly like section 473 of the Code of Civil Procedure of California, in its pertinent part reads as follows:
' ‘ Section 140. — The court may likewise, in its discretion, after notice to the adverse party, allow, upon such terms as may be just, an amendment to any pleading or proceeding in any other particulars; and may, upon like terms, allow an answer to be made after the time limited *1133by this code, and also relieve a party, or his legal representatives, from a judgment, order, or other proceeding taken against him through his mistake, inadvertence, surprise or excusable neglect; * *
Considering the order appealed from in connection with the above quotation, it should he sustained also because the said section contains no exception whatever to the general and absolute rule which the law in force provides for the filing of the hill of exceptions and statement of the case. In reaching that conclusion we are guided by the same considerations which, together with others, influenced us in deciding today the case of Rosaura Pardo v. Mariano Pardo. We ratify the doctrine therein laid down in the part relating to the point raised herein.
The decision appealed from should be affirmed.

Affirmed.

Justices Wolf and Aldrey concurred.
Mr. Justice del Toro concurred in a separate opinion of this same date.
Mr. Justice MaeLeary took no part in this decision.